Order filed March 13, 2014.




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00029-CV
                                   ____________

                         GERALD SMALLEY, Appellant

                                         V.

                JENNIFER ROSE AND JEFFREY ROSE, Appellee


               On Appeal from the County Civil Court at Law No. 1
                             Harris County, Texas
                        Trial Court Cause No. 1040279

                                    ORDER

         The notice of appeal in this case was filed January 6, 2014. To date, the
filing fee has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following
order.
      Appellant is ordered to pay the filing fee to the clerk of this court on or
before March 28, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM